department of the treasury_department of the treasury internal_revenue_service internal_revenue_service washington d c washington d c number info release date date cor-108634-00 uilc re dear information request by small entities under sec_213 p l date thank you for your letter dated date in which you seek clarification as to whether tuition fees paid_by foreign students may be treated as qualified_export_receipts under the domestic_international_sales_corporation disc rules specifically sec_993 and the regulations thereunder where as part of correspondence school degree programs authorized by the lessons prepared in the united_states are completed by students in foreign countries and subsequently sent back to the united_states for grading your inquiry presents a detailed question which requires additional information in order to respond appropriately we note that qualified_export_receipts as defined under sec_993 and sec_1_993-1 generally includes income from the sale or lease of export_property or income from related_and_subsidiary_services to qualifying sales or leases or engineering or architectural services sec_1_993-1 - i without additional information however we are unable to determine whether the tuition fees described above may be treated as qualified_export_receipts for purposes of determining disc income in the event that you or your client would like the internal_revenue_service national_office to interpret and apply the disc regulations to a specific set of facts in a prospective situation we invite you to submit a private_letter_ruling request the guidelines for submitting private_letter_ruling requests are found in revproc_2000_1 published by the department of the treasury in the date edition of the internal_revenue_bulletin cor-108634-00 this letter constitutes general information and cannot be relied upon for any purpose please contact the undersigned at should you have additional questions or concerns sincerely _____________________________ elizabeth g beck badge no senior technical reviewer branch office of the associate chief_counsel international
